DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/555,237 filed 08/29/2019.

Claims Status
2.	This office action is based upon claims received on 01/12/2022, which replace all prior or other submitted versions of the claims.
	-Claims 1, 2, 7, 8, and 13-18 are amended.
	-Claims 19, 20 are new added claims.
-Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Statement of Substance of Interview
5.	Regarding compact prosecution, Examiner initiated an Examiner interview on 03/02/2022 with applicant’s representative Yuefei Ma (Reg. No. 70779), to discuss whether applicant would approve for additional consideration, further amendments to independent Claim 1, Claim 7, and Claim 13, which as a 

Examiner’s Amendment
6.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. 
	Pursuant to entry of the claims including amendments to Claims 1, 7, 13 and further cancellation of Claims 19-20 as marked, identified herein, and as approved to by applicant’s representative via Examiner's amendment, the application has been amended as noted below.

7. 	The following amendments are in addition to the amendments previously presented in applicant’s response filed 01/12/2022.
In the Claims:


obtaining a plurality of beam data, and performing frequency sampling on each of the plurality of beam data, wherein a space centered on the electronic device is divided into a plurality of regions and each region corresponds to one beam datum;
obtaining, for each of the plurality of beam data, a plurality of beam frequency correlation coefficients based on frequency sampling data of the plurality of beam data, wherein a beam frequency correlation coefficient is configured to indicate a similarity between one in the plurality of beam data and another one in the plurality of beam data;
obtaining, for each of the plurality of beam data, a beam frequency correlation coefficient sum based on the plurality of beam frequency correlation coefficients; and
selecting beam data having the beam frequency correlation coefficient sum satisfying a preset correlation coefficient requirement in the plurality of beam data as target beam data,
wherein the beam frequency correlation coefficient for an m1 beam and an m2 beam is obtained by  
    PNG
    media_image1.png
    45
    165
    media_image1.png
    Greyscale
,
where, m1 and m2 denote index numbers of beams corresponding to any two of the plurality of beam data,

    PNG
    media_image2.png
    25
    48
    media_image2.png
    Greyscale
 denotes frequency sampling data of the m1 beam, 

    PNG
    media_image3.png
    25
    49
    media_image3.png
    Greyscale
 denotes frequency sampling data of the m2 beam, 

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 denotes the beam frequency correlation coefficient, 

    PNG
    media_image5.png
    27
    55
    media_image5.png
    Greyscale
 denotes a conjugate transposition of 
    PNG
    media_image6.png
    25
    49
    media_image6.png
    Greyscale
, and 
N denotes a number of frequency points sampled in the beam data.

7. (Currently Amended) A device for selecting from a plurality of beams, comprising:
a processor;
a memory configured to store instructions executable by the processor;
wherein the processor is configured to:
obtain a plurality of beam data, and performing frequency sampling on each of the plurality of beam data, wherein a space centered on the device is divided into a plurality of regions and each region corresponds to one beam datum;
obtain, for each of the plurality of beam data, a plurality of beam frequency correlation coefficients based on frequency sampling data of the plurality of beam data, wherein a beam frequency correlation coefficient is configured to indicate a similarity between one in the plurality of beam data and another one in the plurality of beam data;
obtain, for each of the plurality of beam data, a beam frequency correlation coefficient sum based on the plurality of beam frequency correlation coefficients; and
select beam data having the beam frequency correlation coefficient sum satisfying a preset correlation coefficient requirement in the plurality of beam data as target beam data,
wherein the beam frequency correlation coefficient for an m1 beam and an m2 beam is obtained by  
    PNG
    media_image1.png
    45
    165
    media_image1.png
    Greyscale
,
where, m1 and m2 denote index numbers of beams corresponding to any two of the plurality of beam data,

    PNG
    media_image2.png
    25
    48
    media_image2.png
    Greyscale
 denotes frequency sampling data of the m1 beam, 

    PNG
    media_image3.png
    25
    49
    media_image3.png
    Greyscale
 denotes frequency sampling data of the m2 beam, 

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 denotes the beam frequency correlation coefficient, 

    PNG
    media_image5.png
    27
    55
    media_image5.png
    Greyscale
 denotes a conjugate transposition of 
    PNG
    media_image6.png
    25
    49
    media_image6.png
    Greyscale
, and 
N denotes a number of frequency points sampled in the beam data.

13. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of a device, cause the device to perform a method for selecting from a plurality of beams, the method comprising:
obtaining a plurality of beam data, and performing frequency sampling on each of the plurality of beam data, wherein a space centered on the device is divided into a plurality of regions and each region corresponds to one beam datum;
obtaining, for each of the plurality of beam data, a plurality of beam frequency correlation coefficients based on frequency sampling data of the plurality of beam data, wherein a beam frequency correlation coefficient is configured to indicate a similarity between one in the plurality of beam data and another one in the plurality of beam data;
obtaining, for each of the plurality of beam data, a beam frequency correlation coefficient sum based on the plurality of beam frequency correlation coefficients; and
selecting beam data having the beam frequency correlation coefficient sum satisfying a preset correlation coefficient requirement in the plurality of beam data as target beam data,
wherein the beam frequency correlation coefficient for an m1 beam and an m2 beam is obtained by  
    PNG
    media_image1.png
    45
    165
    media_image1.png
    Greyscale
,
where, m1 and m2 denote index numbers of beams corresponding to any two of the plurality of beam data,

    PNG
    media_image2.png
    25
    48
    media_image2.png
    Greyscale
 denotes frequency sampling data of the m1 beam, 

    PNG
    media_image3.png
    25
    49
    media_image3.png
    Greyscale
 denotes frequency sampling data of the m2 beam, 

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 denotes the beam frequency correlation coefficient, 

    PNG
    media_image5.png
    27
    55
    media_image5.png
    Greyscale
 denotes a conjugate transposition of 
    PNG
    media_image6.png
    25
    49
    media_image6.png
    Greyscale
, and 
N denotes a number of frequency points sampled in the beam data.

	19-20. (Cancelled)
 

Response to Remarks/Arguments
8.           Applicant's remarks & arguments, see page 14-19, filed on 01/12/2022, with respect to Remarks have been acknowledged.

9.	Applicant's remarks & arguments, see page 14-19, filed on 01/12/2022, with respect to Rejection under 35 U.S.C. § 101 have been acknowledged and considered in light of applicant’s claim amendments now reciting “non-transitory computer-readable storage medium” in claims 13-18.  The Rejection under 35 U.S.C. § 101 for claims 13-18 have accordingly been withdrawn.

10.           Applicant's remarks & arguments, see page 11-14, filed on 11/05/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered in association with applicant’s specific additional amendments to independent Claim 1, Claim 7, and Claim 13, which as a result now incorporate into all of the independent claims, the entirety of subject matter presented in dependent claim 19, 20, and furthermore additionally incorporates defining specifics pertaining to the parameter “N” in the 
Its also noted that applicant’s invention as disclosed by its specification and dependent claims, relates with digital signal processing technology for selecting from a plurality of beams in association with sound acquisition, such as when sound emitted by a sound source includes a wake-up word, including a probability of successful detection of the wake-up word in beam data (See specification and published publication - US 20200163038 A1 including: background, ¶0025-0028, ¶0039, ¶0055-0061, ¶0070-0073, ¶0081-82, ¶0088-0089, ¶0106; Claims 6, 12, 18).
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
11.	Claims 1, 7, 13 and via respective dependency Claims 2-6, 8-12, 14-18, are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
wherein the beam frequency correlation coefficient for an m1 beam and an m2 beam is obtained by  
    PNG
    media_image1.png
    45
    165
    media_image1.png
    Greyscale
,
where, m1 and m2 denote index numbers of beams corresponding to any two of the plurality of beam data,

    PNG
    media_image2.png
    25
    48
    media_image2.png
    Greyscale
 denotes frequency sampling data of the m1 beam, 

    PNG
    media_image3.png
    25
    49
    media_image3.png
    Greyscale
 denotes frequency sampling data of the m2 beam, 

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 denotes the beam frequency correlation coefficient, 

    PNG
    media_image5.png
    27
    55
    media_image5.png
    Greyscale
 denotes a conjugate transposition of 
    PNG
    media_image6.png
    25
    49
    media_image6.png
    Greyscale
, and 
N denotes a number of frequency points sampled in the beam data.

For Claim 7, in conjunction and in combination with other noted and recited Claim 7 limitations:
wherein the beam frequency correlation coefficient for an m1 beam and an m2 beam is obtained by  
    PNG
    media_image1.png
    45
    165
    media_image1.png
    Greyscale
,
where, m1 and m2 denote index numbers of beams corresponding to any two of the plurality of beam data,

    PNG
    media_image2.png
    25
    48
    media_image2.png
    Greyscale
 denotes frequency sampling data of the m1 beam, 

    PNG
    media_image3.png
    25
    49
    media_image3.png
    Greyscale
 denotes frequency sampling data of the m2 beam, 

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 denotes the beam frequency correlation coefficient, 

    PNG
    media_image5.png
    27
    55
    media_image5.png
    Greyscale
 denotes a conjugate transposition of 
    PNG
    media_image6.png
    25
    49
    media_image6.png
    Greyscale
, and 
N denotes a number of frequency points sampled in the beam data.;

For Claim 13, in conjunction and in combination with other noted and recited Claim 13 limitations:
wherein the beam frequency correlation coefficient for an m1 beam and an m2 beam is obtained by  
    PNG
    media_image1.png
    45
    165
    media_image1.png
    Greyscale
,
where, m1 and m2 denote index numbers of beams corresponding to any two of the plurality of beam data,

    PNG
    media_image2.png
    25
    48
    media_image2.png
    Greyscale
 denotes frequency sampling data of the m1 beam, 

    PNG
    media_image3.png
    25
    49
    media_image3.png
    Greyscale
 denotes frequency sampling data of the m2 beam, 

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 denotes the beam frequency correlation coefficient, 

    PNG
    media_image5.png
    27
    55
    media_image5.png
    Greyscale
 denotes a conjugate transposition of 
    PNG
    media_image6.png
    25
    49
    media_image6.png
    Greyscale
, and 
N denotes a number of frequency points sampled in the beam data;

11.	The closest prior art found, is as follows:
(a) Tritschler et. al (US-9820036-B1), which is directed generally to Speech recognition systems,  employing techniques to identify the words spoken by a human, where sound is banked laterally over an array of microphones arranged on a rear surface of a device, an effective direction from which the banked sounds originated is determined, where the device applies spatial filtering to isolate the received sound waves, and discloses:
A system for spatially filtering sound that is banked laterally over an array of microphones arranged on a rear surface of a device (Fig. 1 Col 2 Ln 20-30); 
A beam former/spatial filter that sweeps a beam pattern across a range of reception angles θ and φ, applying beamforming coefficients to signal data acquired from a microphone array along lateral cross sections, with angles θ and φ depicted as centered on the device (Fig. 5 A, 5B Col 6 Ln 1-15);
Based on angles θ and φ, a direction model associated with the angles is selected, and each direction model includes a plurality of frequency dependent weights w(f, θ, φ.) composed of weights wr(f, θ, φ.), where r=1 to n equals number of microphones in a microphone array(FIG. 4 & Col 5 (ln 9- 20)); 
Training audio signals a.sub.1(f, θ, φ) - a.sub.n(f, θ, φ) output by microphones are input into beam former weighting/an adaptive filter with qngles θ, φ of source training sounds, input to configure weights of the adaptive filters so that acoustic pattern exhibited by the signals from the microphone array, are associated with the frequency-specific direction models, constructed and stored (FIG. 6 A & Col 9 (ln 13-32) );
A trained beamformer with a peak magnitude determination engine to determine effective direction across a range of reception angles applying beamforming coefficient weights to microphone array acquired signal data, and determines a largest peak magnitude corresponding to angles of effective direction FIG. 4, (FIG. 6B & Col 10 (ln 23-41))

(b) Li et. al (US-20170372722-A1), which is directed generally to to automated echo cancellation, and particularly to a methodology to process echo in an environment having echo path delay and jitter, and discloses: 
cross correlation units that calculate the cross correlation coefficients between the echo reference signal and the microphone signal for each subband where for the nth frame and the kth subband, these cross correlation coefficients can be estimated ¶0025 
group delay is obtained by searching for the location of the maximum average absolute cross correlation coefficients where the average cross correlation amplitude achieves the maximum value (¶0031-0033);

(c) Zhang et al. (US-10622004-B1), which is directed towards beamforming refers to techniques that are used to isolate audio from a particular direction, such as a relative position of the wireless loudspeaker is determined when sound from the wireless loudspeaker is determined to be the dominant sound, and discloses: 
beamforming by determining filter coefficient values for each beam direction based on a position of physical microphones in the microphone array where a first position of a first physical microphone may correspond to a first filter coefficient associated with a first direction and a second position of a second physical microphone may correspond to a second filter coefficient associated with the first direction, and to generate beamformed audio data in the first direction, the beamformer may apply the first filter coefficient value to first audio data captured by the first physical microphone and apply the second filter coefficient value to second audio data captured by the second physical microphone (FIG. 2 Col 4, In 16-30);
An adaptive beamformer (ABF) unit/fixed beamformer (FBF) unit tuned with filter coefficient values to boost audio from one of the particular beams, and that may phase-align microphone audio data toward a given direction and add it up, so signals that are arriving from a particular direction are reinforced, but signals that are not arriving from the look direction are suppressed (Col 11, ln 10-20)

(d) Buoni et. al (US-10051366-B1), which is directed towards to data transmission and in particular for a method and apparatus for manipulating data flows travelling across different transmission paths, and discloses:
Three-dimensional beamforming performed by a network device generating a set of received-sound beams by applying a plurality of sets of stored beamforming coefficients, where each received-sound beam corresponds to a separate three-dimensional direction relative to a microphone array, identifying a subset of the received-sound beams comprising speech content, where for each received-sound beam, determining whether the speech content comprises a wake word, and selecting one final received-sound beam to comprise a wake word, wherein identifying a subset of the received-sound beams comprises calculating a correlation metric for each received-sound beam relative to every other received-sound beam of the set of received-sound beams and selecting a subset of received-sound beams having a high likelihood of speech content and a low correlation with one another based on the received-sound beam's beamforming coefficients and the cross-correlation matrix (FIG. 7, FIG.8, Col 21 (ln 56-67), Col 22 ln 1-6), Col 25 (ln 65-67), col 26 (ln 1-10); 

12.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/M.A.S./Examiner, Art Unit 2414
Mar 08, 2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414